DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed over the prior made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (obtaining a to-be-converted natural sentence; inputting the natural sentence into a first encoding model having a classification capability of classifying the natural sentence into a target content vector and a style vector of the natural sentence, the target content vector indicating a meaning of the natural sentence, and the style vector of the natural sentence indicating a language style of the natural sentence; according to an output of the first encoding model, removing the style vector form the natural sentence and obtaining the target content vector of the natural sentence; determining, from at least one style vector according to a set target language style, a target style vector corresponding to the target language style, each of the at least one style vector corresponding to a language style; and inputting the target content vector and the target style vector into a first decoding model, and generating a styled sentence corresponding to the natural sentence.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 4, 10 – 18 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.